11 So.3d 399 (2009)
Waymon KIRKLAND, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-5181.
District Court of Appeal of Florida, First District.
April 21, 2009.
Waymon Kirkland, pro se, Appellant.
Bill McCollum, Attorney General, and Giselle Denise Lylen, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant appeals the denial of a rule 3.800(a) motion arguing that his prison release reoffender (PRR) sentence imposed for robbery by sudden snatching is improper. A conviction for robbery by sudden snatching cannot subject the appellant to a PRR sentence. See Thomas v. State, 983 So.2d 746, 747 (Fla. 4th DCA 2008). We therefore reverse the trial court's summary denial of the appellant's postconviction motion and remand for the trial court to resentence the appellant without the PRR designation.
REVERSED AND REMANDED.
BARFIELD, WEBSTER, and PADOVANO, JJ., concur.